Mazzarelli, J.,
dissents in a memorandum as follows: I would affirm the order appealed on the ground that it is a jury question whether defendant bank’s act of leaving unmonitored, unsecured, detachable rope stanchions in the lobby area of its premises created an unreasonable risk that one of its business invitees would trip over a rope which had fallen to the ground (see, Arvanete v Green St. Realty, 241 AD2d 909 [factual issues as to defendant’s liability when plaintiff tripped over an exposed modem cord which was normally secured to the floor by being placed under a carpet runner]).
It is uncontested that the bank placed stanchions connected by ropes in the area leading to the tellers windows to assist in the orderly processing of customers’ transactions. It was a hazard created by the structure and stability of the materials used to accomplish this goal which is at issue in this case. This is not a case where the plaintiff slipped on a transient substance inadvertently left on the defendant’s property (compare, Moorman v Huntington Hosp., 262 AD2d 290 [unidentified liquid on defendant’s storage room floor]; Gordon v American Museum of Natural History, 67 NY2d 836 [wax paper left on the outside steps of defendant’s property]).
*634Given the nature of this hazard, I would find that it is for the factfinder to conclude whether a reasonable bank owner should have used secured, attached, self-retracting stanchions to eliminate the likelihood that a loose rope would fall to the ground, or secured stanchions which could not be moved together, allowing a rope to lay on the ground, thus creating a trap. The factfinder could also consider whether, at the least, the bank should have supervised the stanchioned area to ensure that all of the connections were secure and that the stanchions used were far enough apart so that the suspended rope was visible to customers, and whether it allowed a trap-like hazard to be created by inaction.